Exhibit 10.7

EXECUTION COPY

AMENDMENT TO

AMENDED AND RESTATED

CERTIFICATE PURCHASE AGREEMENT

THIS AMENDMENT TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT (this
“Amendment”) dated as of November 10, 2009, is entered into among Navistar
Financial Securities Corporation (the “Seller”), Navistar Financial Corporation
(“Servicer”), Kitty Hawk Funding Corporation, (“KHFC”), as a Conduit Purchaser,
Liberty Street Funding LLC (f/k/a Liberty Street Funding Corp., “Liberty
Street”), as a Conduit Purchaser, The Bank of Nova Scotia (“BNS”), as a Managing
Agent and a Committed Purchaser, and Bank of America, National Association
(“Bank of America”), as a Managing Agent, the Administrative Agent and a
Committed Purchaser.

R E C I T A L S

A. The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the “Agreement”).

B. Such parties desire to amend the Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto hereby agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The initial “Commitment” of each Committed Purchaser described in clause
(b) of the definition of “Commitment” by reference to the signature pages to the
Agreement shall be deemed to refer to the “Commitments” of each Committed
Purchaser set forth on the signature pages to this Amendment.

(B) Section 2.05 of the Agreement is hereby amended and restated in its entirety
to read as follows:

SECTION 2.05 Reduction of Maximum Funded Amount. The Seller may reduce in whole
or in part the Maximum Funded Amount (but not below the Invested Amount) by
giving the Administrative Agent (with a copy to each Managing Agent) written
notice thereof at least five Business Days before such reduction is to take
place; provided, however, that any partial reduction shall be in an aggregate
amount of $10,000,000, or any integral multiples of $5,000,000 in excess
thereof. Any such reduction in the Maximum Funded Amount shall be permanent and
shall be allocated between the Purchaser Groups on a pro rata basis.



--------------------------------------------------------------------------------

2. Purchase Expiration Date. Notwithstanding anything contained in the
Agreement, unless on or prior to March 30, 2010, the Series 2000-VFC
Certificates shall be refinanced by a series of asset-backed notes issued by
Navistar Financial Dealer Note Master Owner Trust to the Purchasers on terms no
less favorable to the Purchasers than the most favorable terms applicable to
either the Series 2009-1 Notes issued by Navistar Financial Dealer Note Master
Owner Trust (the “Series 2009-1 Notes”) or the Series 2000-VFC Certificates,
then upon written notice from the Administrative Agent or any Managing Agent to
the Servicer the Purchase Expiration Date shall be deemed to be the Business Day
after the Servicer shall receive such notice; provided that at the
Administrative Agent’s discretion, rather than refinancing the Series 2000-VFC
Certificates, the existing documentation for Series 2000-VFC may instead be
amended and restated to achieve similar business terms; and provided, further,
if a Series of variable funding notes cannot be issued by Navistar Financial
Dealer Note Master Owner Trust, without the consent of the holders of the
outstanding Series 2009-1 Notes, then the parties agree that the Series 2000-VFC
Certificates shall be amended so that the terms applicable to the Series
2000-VFC Certificates are no less favorable to the Purchasers than the most
favorable terms applicable to either the Series 2009-1 Notes or the Series
2000-VFC Certificates. The parties hereto shall use commercially reasonable
efforts to negotiate the terms of such refinancing or amendment and restatement,
as applicable, on or prior to March 30, 2010.

3. Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no potential Early Amortization Event or Early Amortization Event has
occurred and is now continuing, and NFC hereby represents and warrants that,
after giving effect to this Amendment, no potential Early Amortization Event or
Early Amortization Event or Servicer Termination Event has occurred and is now
continuing.

4. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

5. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt of a certificate of the Seller and of the Servicer, each dated the
date hereof, as to due execution, incumbency, good standing and other customary
corporate matters and (ii) the execution and delivery of Amendment No. 5 to the
Series 2000-VFC Supplement to the Pooling and Servicing Agreement in form and
substance satisfactory to each Managing Agent and its counsel.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

  2   Navistar 2000-VFC: Amendment to CPA



--------------------------------------------------------------------------------

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

8. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]

 

  3   Navistar 2000-VFC: Amendment to CPA



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   V.P., CFO & Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   V.P., CFO & Treasurer

 

  S-1   Navistar 2000-VFC: Amendment to CPA



--------------------------------------------------------------------------------

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By:  

/s/ Philip A. Martone

Name:   Philip A. Martone Title:   Vice President BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrative Agent By:  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President

 

  S-2   Navistar 2000-VFC: Amendment to CPA



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent
for the KHFC Purchaser Group

By:  

/s/ Matt Zimmerman

Name:   Matt Zimmerman Title:   Vice President Commitment $250,000,000

 

  S-3   Navistar 2000-VFC: Amendment to CPA



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and Managing Agent
for the Liberty Street Purchaser Group By:  

/s/ Darren Ward

Name:   Darren Ward Title:   Director Commitment $250,000,000 LIBERTY STREET
FUNDING LLC, as a Conduit Purchaser for the Liberty Street Purchaser Group By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

  S-4   Navistar 2000-VFC: Amendment to CPA